United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 13, 2007

                                                          Charles R. Fulbruge III
                            No. 06-50643                          Clerk
                        Conference Calendar


EARL HENRY SHELTON, JR.,

                                    Plaintiff-Appellant,

versus

CITY OF MIDLAND,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 7:05-CV-124
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Earl Henry Shelton, Jr., Texas prisoner # 629604, moves for

leave to proceed in forma pauperis (IFP) on appeal.     The district

court denied Shelton’s IFP motion and certified that the appeal

was not taken in good faith.   By moving for IFP, Shelton is

challenging the district court’s certification.   See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Shelton asserts that his due process rights were violated

because the defendant performed an autopsy on his deceased wife

without his permission and did not return the body to Shelton for


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-50643
                                  -2-

burial although Shelton was the next of kin.         He also asserts

that he wrongly lost custody of his children.         The district court

concluded that Shelton’s claims, which accrued at the latest in

1992, were untimely.     See Piotrowski v. City of Houston, 51 F.3d
512, 516 (5th Cir. 1995); TEX. CIV. PRAC.   AND   REM. CODE ANN.

§ 16.003(a).    Shelton has not presented a nonfrivolous appellate

issue concerning the dismissal on limitations grounds.

     Shelton has not shown that the district court’s conclusion

that his appeal would be frivolous was incorrect.         The instant

appeal is without arguable merit and is thus frivolous.

Accordingly, Shelton’s request for IFP status is denied, and his

appeal is dismissed.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.

     The dismissal of Shelton’s 42 U.S.C. § 1983 suit by the

district court pursuant to 28 U.S.C. § 1915(e)(2)(B) and our

dismissal of this appeal as frivolous both count as strikes under

§ 1915(g).     See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th

Cir. 1996).    Shelton has two prior strikes.       Shelton v. Schorre,

No. 02-50216 (5th Cir. Aug. 21, 2002).      Because Shelton has

accumulated at least three strikes under § 1915(g), he is barred

from proceeding IFP in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.         See § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR

IMPOSED.